Citation Nr: 9907477	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-16 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for hearing loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a foot disorder, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for an ankle disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of insect 
bites, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a head condition, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a cervical spine 
disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
January 1992, including service in the Southwestern Asia 
theater of operations during the Persian Gulf War.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  There is no medical evidence of record of any 
disabilities manifested by a low back disorder, hearing loss, 
a foot disorder, an ankle disorder, a skin rash, residuals of 
insect bites, a head condition, and/or hair loss, which are 
related to the veteran's period of active military service, 
nor is there any objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which shows that the 
veteran currently suffers from a low back disorder, hearing 
loss, a foot disorder, an ankle disorder, a skin rash, 
residuals of insect bites, a head condition, and/or hair 
loss, which cannot be attributed to a known clinical 
diagnosis.

3.  There is a current medical diagnosis of knee pain, but 
such knee pain is not shown to be productive of any 
functional impairment.  

4.  There is a current medical diagnosis of cervical spine 
pain, but such pain is not shown to be productive of any 
functional impairment.  


CONCLUSIONS OF LAW

1.  A disability manifested by a low back disorder was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).
2.  A disability manifested by hearing loss was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

3.  There is no current medical assessment of bilateral knee 
pain that is disabling to a degree of 10 percent.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317, 4.71a, Diagnostic Code 5257 (1998).

4.  A disability manifested by a foot disorder was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

5.  A disability manifested by an ankle disorder was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

6.  A disability manifested by a skin rash was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

7.  A disability manifested by residuals of insect bites was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R.§§ 3.303, 3.317 (1998).

8.  A disability manifested by a head condition was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).

9.  There is no current medical assessment of a cervical 
spine disability that is disabling to a degree of 10 percent.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317, 4.71a, Diagnostic Code 5290 (1998).

10.  A disability manifested by hair loss was not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R.§§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in May 1996, the veteran was 
scheduled for an audio examination, an audio-ear examination, 
and a spine examination, in connection with the present 
appeal.  However, he failed to report to those examinations.  
In that regard, the law provides that when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b) (1998).  
Additionally, in June 1996, August 1996, and February 1998, 
the RO sent the veteran letters requesting additional medical 
evidence regarding his claimed disorders.  Those letters were 
each sent to the veteran's address of record, and were not 
returned as undeliverable.  Nevertheless, the veteran failed 
to respond to those letters.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)("[t]he duty to assist is not always a 
one-way street.").  As such, the Board will proceed with 
this appeal based on the present record.

The Board finds that the veteran's claims for service 
connection are well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In that regard, the record reflects that the veteran 
had active military service in the Southwest theater of 
operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 regarding chronic disability 
due to undiagnosed illness apply.  The veteran's qualifying 
military service, his reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render the veteran's 
claims plausible.  The Board finds that the evidence of 
record allows for equitable resolution of the claims on 
appeal, and as described above, the duty to assist the 
veteran in establishing these claims has been satisfied.  
38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from a chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran essentially contends that he currently has a low 
back disorder, hearing loss, a bilateral knee disorder, a 
foot disorder, an ankle disorder, a skin rash, residuals of 
insect bites, a head condition, a cervical spine disorder, 
and hair loss, as a result of his active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  The veteran's service medical records are, for the 
most part, negative for any diagnosis of the claimed 
disorders.  In that regard, there are a few references made 
to acute and transitory symptoms, but there is no indication 
of a chronic diagnosis of any of the disorders at issue in 
this appeal.  For example, in the veteran's service entrance 
examination report, dated in September 1985, the veteran was 
noted to have a history of psoriasis; however, the skin was 
clinically noted to be clear at that time.  In March 1987, 
the veteran was treated for complaints of back strain, 
following a jump from a 34 foot jump tower.  The veteran was 
treated with moist heat.  In May 1987, the veteran was seen 
with complaints of dizziness, and the diagnosis was 
dehydration.  Finally, in November 1989, the veteran was seen 
with a chest rash.  The veteran's service separation 
examination report, dated in January 1992, was negative for 
any chronic residuals of the conditions treated in service, 
or for any other evidence of one of the claimed disorders.

Following service separation, in August 1993 the veteran 
underwent a VA examination and was diagnosed with pain in 
both knees, a three-day old uninfected laceration of the sole 
of the right foot, pain in the cervical spine, and headaches.  
The veteran complained of pain in his knees for the past 
three to four years, but he indicated that he had sustained 
no injury on his knees.  Rather, he stated that he had to do 
much walking, road marching, and jumping in service.  The 
veteran indicated that he had seen a medical corpsman for 
some Motrin in 1989 or 1990, but that he had never seen a 
physician for discomfort either in service, or after service.  
The examiner noted normal strength and motion in the knees, 
although there was pain when twisting the right knee.  The 
veteran could squat with right knee pain, and heel to knee 
and heel to toe movements were normal.

In regard to his cervical spine, the veteran described a dull 
pain, which was intermittent.  He stated that he had seen a 
physician for this in service, and was given some Motrin.  
The examiner noted no limitation of motion, although there 
was pain on motion.  As noted above, the diagnosis was pain 
in the cervical spine.  The veteran reported headaches, which 
began on the right side of the head and occurred three to 
four times per week.  A VA outpatient treatment report dated 
in June 1993, reveals that the veteran was seen with 
complaints of headaches.
In May 1995, the veteran testified before a hearing officer 
at the RO regarding his claimed disorders.  The veteran 
stated that his low back pain began in service when he was in 
Airborne school and had to freefall from a 34 foot tower.  He 
indicated that he was subsequently given light duty for a few 
days, but he did not remember if his back was x-rayed.  The 
veteran stated that he currently had dull pain in the middle 
of his back, which would come and go approximately three 
times per month.  He indicated that he was currently a full-
time student, and that he had not lost any time from school 
due to his back.  

In regard to the veteran's claim for hearing loss, he stated 
that he sometimes had a hard time hearing someone whisper.  
He indicated that he was a gunner in service, and that he 
first noticed a hearing difficulty after service.  Regarding 
the veteran's knees, the veteran stated that he experienced a 
dull, throbbing pain in his knees, and that upon his 
discharge examination, he was told by a military physician 
that he had no cartilage in his knees.  He indicated that his 
military specialty was Airborne Infantry.  He described his 
knees as causing him difficulty when he would try to stand 
after sitting, and his right knee manifested more pain than 
the left knee.  He noted no swelling, discoloration, or any 
other symptoms besides pain.  

The veteran stated that he first noticed ankle pain in 
service, and he thought he had been treated for problems with 
the Achilles tendon on his right ankle.  In regard to his 
claim for a skin rash, the veteran stated that he noticed red 
bumps on his arms, chest, and abdomen, that have been there 
since service in Desert Storm.  He described the bumps as 
looking like bee stings.  He said that he was not treated for 
them in service, and he first noticed them after service.  In 
regard to his claim for hair loss, he indicated that he had 
to wear a beret and helmet in service, and that he first 
started noticing hair loss after service.  He did not have 
any patchy loss of hair.  

In regard to his cervical spine, or neck, the veteran stated 
that he fell on the obstacle course in service and landed on 
his neck.  He was knocked out, and went to the medics who 
gave him Motrin and placed him on light duty for a few days.  
He stated that he currently had a dull pain at the base of 
his skull.  He also described the headaches, which would come 
and go.  
Other than the foregoing evidence, there is no other evidence 
of record regarding the claimed disorders. 

Based on a review of the evidence of record, summarized 
above, the Board is unable to find any objective indications, 
see 38 C.F.R. § 3.317(a)(2), that the veteran suffers from 
any chronic disability or disabilities manifested by a low 
back disorder, hearing loss, a foot disorder, an ankle 
disorder, a skin rash, residuals of insect bites, a head 
condition, and/or hair loss.  In fact, aside from the 
veteran's own contentions, the record is essentially devoid 
of any medical evidence regarding the foregoing disorders, 
including medical findings that the veteran currently suffers 
from one of the foregoing disorders, which cannot be 
attributed to a known diagnosis.  The Board reiterates that 
several attempts were made to obtain additional medical 
evidence, as described earlier in this decision, but the 
veteran did not cooperate.  As such, the present record 
contains no basis for establishing service connection due to 
an undiagnosed illness, under 38 U.S.C.A. § 1117.  
Additionally, in the absence of any competent medical 
findings that the veteran currently has a low back disorder, 
hearing loss, a foot disorder, an ankle disorder, a skin 
rash, residuals of insect bites, a head condition, and/or 
hair loss, as well as a medical opinion attributing such 
disorders to the veteran's military service, there is also no 
basis for establishing service connection under principles of 
direct service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In regard to the claims for service connection for a 
bilateral knee disorder, and a cervical spine disorder, the 
Board notes that the only current evidence of record is an 
assessment of pain in the knees and pain in the cervical 
spine.  There is no etiology noted for either the knee pain 
or cervical spine pain.  Nevertheless, even assuming that the 
veteran currently has a bilateral knee disorder and a 
cervical spine disorder that cannot be attributed to a known 
diagnosis, the Board finds no medical evidence of record that 
the veteran's knees and spine are productive of any 
functional impairment to a compensable degree.  See 
38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.317(a)(1)(i); 4.71a, 
Diagnostic Codes 5272, 5290.  Under these circumstances,  
service connection for a bilateral knee disorder or a 
cervical spine disorder as due to an undiagnosed illness is 
not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. §§ 
3.317(a).  Furthermore, there is no basis for establishing 
service connection for a bilateral knee disorder and a 
cervical spine disorder by applying principles of direct 
service connection, as there is no medical evidence of record 
that relates any current symptoms to an incident of the 
veteran's active military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In short, for the reasons and bases set forth above, the 
veteran's claims in this appeal must fail.  The Board notes 
that in reviewing those claims, the provisions of 38 U.S.C.A. 
§ 5107(b) have been considered, concerning the benefit of the 
doubt doctrine.  However, there is not such a state of 
equipoise of positive and negative evidence in this case to 
allow for a favorable resolution of the veteran's claims.


ORDER

Entitlement to service connection for a low back disorder, 
hearing loss, a bilateral knee disorder, a foot disorder, an 
ankle disorder, a skin rash, residuals of insect bites, a 
head condition, a cervical spine disorder, and hair loss, to 
include as due to an undiagnosed illness, is not warranted, 
and the appeal is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


